Dissenting Opinion by
Mr. Justice Cohen :
When a foreign corporation comes into our Commonwealth and invokes the jurisdiction of our courts of equity and secures a preliminary restraining order, it should not then be permitted to withdraw from the very jurisdiction that it invoked and thus defeat the power of our courts to do complete equity and justice for both litigants.
I also do not think the doctrine of forum non conveniens should bar a counterclaim against a foreign corporation which institutes suit in this jurisdiction. However, if a majority of my colleagues feel that the doctrine of forum non conveniens can be applied in such a situation they should, nevertheless, remand these cases so that the court below can make a correct finding as to whether the doctrine should be invoked in light of the particular facts of these cases. In Plum v. Tampax, Inc., 399 Pa. 553, 160 A. 2d 549 (1960), when we reversed the ruling of the court below and remanded the case, we used the following language, “Proper application of the doctrine of Forum Non Conveniens necessitates that the court below make a finding as to the availability of other forums and then exercise its discretion after considering all the factors.” (Emphasis supplied.) I fail to see how a valid finding could have been made or discretion properly exercised since the record fails to indicate that the court below *508had before it any evidence of the factors which we held to be essential in such a determination, i.e., inter alia, the availability of an alternate forum, the relative ease of access to sources of proof, the availability of compulsory process for attendance of unwilling witnesses, the cost of obtaining attendance of witnesses, and the problem of enforcing a judgment if one were obtained. Thus, Plum v. Tampax, Inc., supra, clearly requires that we remand the cases to the court below.